                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                    )
FRANCISCO PAGAN-MORA,                               )
                                                    )
                Plaintiff,                          )
                                                    )
                v.                                  )        Civil Action No. 19-10249-DJC
                                                    )
STEPEHN SPAULDING, Warden, et al.,                  )
                                                    )
                Defendants.                         )
                                                    )

                                               ORDER

CASPER, J.                                                                            June 3, 2019

        In an order dated April 17, 2019, D. 4, the Court ordered plaintiff Francisco Pagan-Mora

to pay the $400 filing fee or seek leave to proceed in forma pauperis. The Court also directed

Pagan-Mora to file a complaint. The Court informed Pagan-Mora that failure to comply with the

order within thirty-five days would result in dismissal of the action without prejudice.

        More than thirty-five days have passed since the Court’s April 17, 2019 order. Pagan-

Mora has not complied with the order or filed any other document in this case.

        Accordingly, the Court orders that this action be DISMISSED WITHOUT PREJUDICE

for failure to pay the filing fee and to file a complaint.

        So Ordered.

                                              /s/ Denise J. Casper
                                              United States District Judge




                                                   1
